Citation Nr: 1047766	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  08-38 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to June 1973.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from March 2008, September 2008 and November 2008 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, which, in pertinent 
part, denied entitlement to service connection for bilateral 
hearing loss, service connection for a left knee condition and 
service connection for a right knee condition.  

The Veteran provided testimony before the undersigned at the RO 
in September 2010.  A transcript is of record.  

In October 2010, the Veteran through his representative submitted 
a waiver of local jurisdiction in regard to evidence he submitted 
directly to the Board following the last adjudication of the 
claim by the RO.  The Board has accepted this additional evidence 
for inclusion into the record on appeal.  See 38 C.F.R. § 20.1304 
(2010).

The issue of entitlement to service connection for a right knee 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Current bilateral hearing loss is not related to a disease or 
injury in service or to a service connected disease or 
disability, including tinnitus.

2.  A chronic left knee condition is not related to a disease or 
injury in service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active service and is not proximately due to or the result of a 
service connected disease or disability.   
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).  

2.  A left knee disability was not incurred in or aggravated by 
active service.   
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 120-21 (2004), see  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

In letters issued in February 2007, May 2008 and September 2008, 
prior to the initial adjudications of the claim, the RO notified 
the Veteran of the evidence needed to substantiate his claim for 
service connection.  The letter also satisfied the second and 
third elements of the duty to notify by informing the Veteran 
that VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases and 
enough information about the records to enable VA to request them 
from the person or agency that had them.  He was informed that VA 
provided ratings based on the rating schedule and was given 
examples of the evidence he could submit.

The letters did not explicitly tell the Veteran about the 
evidence needed to substantiate a claim based on secondary 
service connection; however, the letters did tell him that he 
needed evidence linking the claimed disability to a disease or 
injury in service.  The Veteran also submitted medical evidence 
suggesting a link between current hearing loss and service 
connected tinnitus.  This action demonstrates actual knowledge of 
the evidence needed to establish service connection on a 
secondary basis.  Similarly although the RO did not explicitly 
consider entitlement to service connection on a secondary basis, 
the Veteran has had the opportunity to submit evidence, offer 
argument and provide testimony.  He is therefore no prejudiced by 
the Board's consideration of his claim on a secondary basis.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

The Veteran has substantiated his status as a veteran.  He was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claims, by 
the February 2007, May 2008 and September 2008 letters.  

The Court has also held that the provisions of 38 C.F.R. § 
3.103(c)(2) impose two distinct duties on VA employees, including 
Board personnel, in conducting hearings: the duty to explain 
fully the issues and the duty to suggest the submission of 
evidence that may have been overlooked.  Bryant v. Shinseki, 24 
Vet. App. 488 (2010) (per curiam).  During the Board hearing, the 
issues were identified and the current evidence was discussed in 
light of the elements of service connection.  The Veteran was 
specifically asked about evidence that might assist his claim.  
It was noted that a private physician's opinion had not 
considered intervening injuries, and it was suggested that he 
obtain an opinion from the physician that included consideration 
of those injuries.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service and post-service treatment records.  
Additionally, the Veteran was provided adequate VA examinations 
in November 2007, June 2008 and September 2008 for his bilateral 
hearing loss and left knee disability.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza elements is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate  
(1) that a condition was "noted" during service; (2) evidence of 
post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection for impaired hearing is subject 
to the additional requirements of 38 C.F.R. § 3.385, which 
provides that service connection for impaired hearing shall be 
established when hearing status meets certain pure tone and 
speech recognition criteria.  Hearing loss status will be 
considered a disability for the purposes of service connection 
when the auditory thresholds in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater, or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2010).

Service connection is also provided for a disability, which is 
proximately due to, or the result of a service-connected disease 
or injury. 38 C.F.R. § 3.310. The Court has held that service 
connection can be granted under 38 C.F.R. § 3.310, for a 
disability that is aggravated by a service- connected disability 
and that compensation can be paid for any additional impairment 
resulting from the service- connected disorder. Allen v. Brown, 7 
Vet. App. 439 (1995). VA has amended 38 C.F.R. § 3.310 to 
explicitly incorporate the holding in Allen, except that it will 
not concede aggravation unless a baseline for the claimed 
disability can be established prior to any aggravation. 38 C.F.R. 
§ 3.310(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Hearing Loss

The Veteran contends that he incurred bilateral hearing loss as a 
result of acoustic noise exposure in service.  He reported in-
service noise exposure from weapons and helicopters during his 
service as a machine gunner.  His certificate of discharge from 
service confirms this service.  His statements regarding in-
service noise exposure are consistent with the conditions of his 
service and are found to be credible.  

During a September 2008 VA examination, the Veteran reported 
bilateral hearing loss as well as bilateral tinnitus.  

Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
40
35
LEFT
20
25
25
70
70

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 86 percent in the left ear.  The VA 
examiner noted normal to mild sensorineural hearing loss in the 
right ear and normal to severe sensorineural hearing loss in the 
left ear.  The puretone thresholds recorded during the September 
2008 VA examination are sufficient to qualify as a current 
disability under 38 C.F.R. § 3.385.

Therefore, two of the three elements necessary for service 
connection-a current bilateral hearing loss disability and an 
in-service injury-are demonstrated.

The remaining question is whether there is a nexus between 
current hearing loss and the in-service noise exposure or a 
service connected disability.  

Medical records, including private and VA treatment records, 
dated between the Veteran's discharge from service in June 1973 
and November 2007, make no mention of hearing loss.  The first 
contemporaneous post-service indication of bilateral hearing loss 
took place during the first VA audiological examination in 
November 2007, more than 34 years after discharge.  No previous 
history of hearing loss was reported at the time of that 
examination.

During the November 2007 VA examination, the Veteran's main 
complaint was bilateral tinnitus.  While the VA examiner did not 
provide an etiology opinion regarding bilateral hearing loss, the 
examiner did note that the Veteran's hearing status remained 
unchanged from pre-enlistment until separation from service.  

The Veteran received a second VA audiological examination in 
September 2008.  The examiner noted that the Veteran had normal 
hearing sensitivity upon enlistment except for a mild 30 decibel 
loss at 4000 Hertz in the left ear.  Upon discharge, his hearing 
was within normal limits except for a mild 35 decibel hearing 
loss at 4000 Hertz in the left ear.  

The examiner explained that the 5 decibel difference was not 
significant and could be expected as a normal fluctuation and 
hearing level from one test to the next even if the test had been 
performed on the same day.  The examiner concluded that his 
hearing loss was, therefore, not incurred in or aggravated by his 
military service.  

The Veteran has not demonstrated a continuity of symptomatology.  
During the September 2010 Board hearing, he stated that he did 
not notice trouble with his hearing until he was talking to 
another Marine who told him that he should apply for VA benefits.  
Later during the hearing, he stated that he first noted hearing 
loss when his mother and father told him the radio was very loud 
around 1976-1977, three to four years after service.  

Despite this statement, the Veteran did not report any hearing 
difficulties, even though he received private and VA treatment 
for other disabilities, for more than 34 years until he filed a 
claim for compensation.  Given the varying and nonspecific nature 
of the Veteran's reports and contemporaneous record, the Board 
finds the Veteran's statements regarding a continuity of symptoms 
of bilateral hearing loss to not be credible.  Furthermore, he 
lacks the necessary medical expertise to otherwise provide an 
opinion linking the current hearing loss to service.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Barr v. Nicholson, 
21 Vet. App. 303 (2007.); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  

In the March 2008 rating decision the RO granted service 
connection for tinnitus.  In a July 2010 letter Dr. T.L., the 
Veteran's private physician, asserted that tinnitus in general 
was "representative" of hearing loss and that it was the 
physician's impression that the Veteran's hearing loss had been 
responsible for the tinnitus.  The physician then provided the 
opinion that the Veteran had hearing loss as a result of his 
exposure to noise in the military.  

This evidence is, however, inadequate to establish a nexus 
between current bilateral hearing loss and in-service noise 
exposure.  Of particular importance is the fact that the Veteran 
has reported only that tinnitus began during service.  He 
reported that hearing loss began, at best, three to four years 
after discharge.  

By the Veteran's own statements, the incurrence of tinnitus pre-
dated the onset of hearing loss and, therefore, hearing loss 
could not have caused tinnitus.  Hence Dr. T.L.'s opinion was 
based on an inaccurate factual predicate.  There is no other 
evidence that the hearing loss is secondary to tinnitus.  38 
C.F.R. § 3.310(a) (2010).  There is also no other competent and 
credible evidence relating the hearing loss to service.

While the Veteran believes that there is a relationship between 
the current hearing loss and in service noise exposure, it would 
require medical expertise to say that hearing loss becoming 
apparent some years after service was related to events in 
service.  There is no indication that he possesses such 
expertise.  Hence, his opinion is not competent.

The September 2008 VA examination and opinion is more probative, 
and thus given more weight, than the July 2010 letter.  The VA 
examiner had the benefit of review of the service treatment 
records, which showed that the Veteran's bilateral hearing acuity 
did not significantly worsen or rise to the level of a qualifying 
disability for VA purposes during service.  

Given the lack of competent and credible evidence linking the 
current bilateral hearing loss to service, or a service connected 
disability, the weight of the evidence is against a nexus between 
the current bilateral hearing loss and service.  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claim, and it is, therefore, denied.  In arriving at 
the decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt rule enunciated in 38 
U.S.C.A. § 5107(b).  However, as there is not an approximate 
balance of evidence, that rule is not applicable in this case.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Left Knee Condition

During a June 2008 VA examination, bilateral degenerative 
arthritis with chronic bilateral knee arthralgias was diagnosed 
based upon physical examination and diagnostic testing.  

The Veteran reported during the September 2010 hearing before the 
Board that he fell on his knees during boot camp training in 
service and subsequently began having pain in his knees.  The 
Board notes that this particular injury was not documented in 
service treatment records.  Nevertheless, the Veteran received 
left knee treatment and was diagnosed with bilateral 
chondromalacia during service.  Therefore, the first and second 
elements of service connection-a current diagnosis and in-
service injury-are satisfied.  

If a chronic disease, such as arthritis, is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intervening causes.  38 C.F.R. § 3.303(b) 
(2010).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned. 
38 C.F.R. § 3.303(b). 

While the Veteran was diagnosed as having bilateral 
chondromalacia and received treatment specifically for his left 
knee in service, his last treatment was noted in February 1973, 
three months prior to discharge.  No left knee disability was 
found or noted upon discharge examination.  

Post-service treatment records are negative for any complaints or 
treatment for a left knee condition for more than 17 years after 
discharge, despite the fact that the Veteran received treatment 
and underwent surgery for a right knee condition several times.  

The first post-service evidence of a left knee condition came 
following an accident in March 1991, where the Veteran reported 
falling out of the cab of a truck and landing forcefully on both 
knees and then rolling to his side.  The March 1991 private 
treatment record stated that since that time the Veteran had 
increased crepitus at his patellofemoral joint with significant 
tenderness.  The private physician diagnosed chondromalacia of 
the patella due to the forced contraction of his quadriceps 
forcing the patella down in the groove.  This record shows that a 
left knee condition was first noted after service and only after 
an intervening accident and injury to the knees.  

The Veteran received a VA examination in June 2008 specifically 
to evaluate his left knee condition.  After a thorough review of 
the claims file, including service treatment records, the 
examiner provided a negative etiology opinion.  The examiner 
noted that the Veteran did not report a specific injury of his 
left knee during service.  While he received treatment and was 
diagnosed with chondromalacia in service, there was no mention of 
significant knee problems noted upon the discharge physical.  

The examiner also pointed to the fact that the Veteran's history 
of post-service treatment for a left knee condition began 
following the 1991 knee injury.  Furthermore, while 
chondromalacia was diagnosed in service, a November 2007 X-ray 
was negative for evidence of chondromalacia.  Based on the 
foregoing, the VA examiner concluded that the Veteran's current 
degenerative arthritis of the left knee with chronic left knee 
arthralgias was not likely a direct result of his diagnosed 
history of chondromalacia.  

The Board notes the July and September 2010 letters from Dr. 
J.C.Y., the Veteran's private physician.  In the July letter, the 
physician stated that a large portion of the records were poorly 
legible, but that they revealed that the Veteran had been treated 
multiple times for knee conditions diagnosed as chondromalacia of 
the patella.  The physician stated that it was likely that the 
current symptoms were a continuation of the condition for which 
he had treatment while in service and that his pre-existing knee 
injury was likely aggravated by service.  The physician also 
stated that there had been no history of injuries to his knees 
after leaving service as a rationale for his opinion.  

As noted during the September 2010 Board hearing, Dr. J.C.Y.'s 
statement was not accurate in that there had been two intervening 
post-service knee injuries.  Furthermore, the July 2010 letter 
did not specify if the opinion provided involved one or both 
knees.  

In the September 2010 letter Dr. J.C.Y noted review of additional 
post-service medical records demonstrating treatment of the right 
knee.  The physician stated that the records would tend to 
support the diagnosis of chondromalacia patella.  The physician 
stated that the records did not indicate that the Veteran had had 
any further injury after discharge from service that would be 
contributing to his symptoms, and that therefore, it was likely 
that his symptoms were a result of the wear and tear on his knees 
sustained while in service.  

Dr. J.C.Y.'s letters are not sufficient to support a finding of a 
nexus between the in-service left knee treatment and the 
Veteran's current symptoms.  The letters do not acknowledge the 
two post-service knee injuries, particularly the March 1991 
injury to both knees.  For this reason, the July and September 
2010 letters are of little probative value.  There is no other 
competent medical evidence linking the current disability to 
service.

The Veteran testified that his knees continued to bother him 
between the time of service and the 1991 injury, but this 
testimony is contradicted by the contemporaneous records showing 
no knee complaints during this period.  He received treatment for 
right knee complaints in 1983 and 1985, but apparently voiced no 
complaints with regard to the left knee.  The March 1991 report 
of treatment following the fall from his truck cab makes no 
mention of any prior history of knee symptoms.  

Given the lack of competent and credible evidence linking the 
current left knee condition to service, the weight of the 
evidence is against a finding of a nexus between the Veteran's 
current left knee condition and service.  Accordingly, the Board 
must conclude that the preponderance of the evidence is against 
the claim, and it is, therefore, denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt rule enunciated in 38 
U.S.C.A. § 5107(b).  However, as there is not an approximate 
balance of evidence, that rule is not applicable in this case.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for a left knee condition is denied.  



REMAND

A Veteran is presumed to have been in sound condition on entrance 
into active service, except for conditions noted on examination 
when he was accepted for such service.  38 U.S.C.A. §§ 1111, 
1137.  On examination for entrance into service in December 1970, 
a pre-existing lower extremity injury was noted.  During a 
follow-up entrance examination in July 1971, the Veteran reported 
that he injured his right knee playing football prior to service 
and "torn cartilage" was recorded.  Hence, the presumption of 
soundness is not applicable.

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306. 

In January 1972, the Veteran reported a history of knee trouble, 
for which he underwent treatment with civilian doctors prior to 
service and wore a knee brace until it was taken away in boot 
camp.  An orthopedic record dated in February 1972 diagnosed 
chondromalacia patella and the Veteran was treated for his right 
knee several times during service.  He was seen again in May 1972 
when a possible torn medial meniscus of the right knee was noted.  
X-rays were unremarkable.  A June 1972 arthrogram revealed a 
slight defect in the medial meniscus but no obvious tear or 
internal derangement was noted.  The Veteran was seen several 
more times for right knee pain and was diagnosed with 
chondromalacia patella in December 1972 and February 1973.  
Despite the right knee treatment during service, however, a right 
knee condition was not found during the May 1973 separation 
examination.    

Post-service treatment records demonstrate ongoing right knee 
treatment beginning in November 1983, more than 10 years post-
discharge.  At that time, the Veteran reported continuous right 
knee symptoms since a pre-service football injury and the final 
diagnosis was internal derangement of the right knee, type 
undiagnosed.  

The Veteran reported during the September 2010 Board hearing that 
his pre-service right knee injury had healed and was asymptomatic 
at the time of his entrance into the military.  He asserted that 
his right knee condition was caused by service.  

The Veteran received a VA examination specifically for his right 
knee condition in November 2007.  The examiner noted the right 
knee injury prior to service as well as the in-service and post-
service right knee treatment.  Also noted were two post-service 
right knee injuries in 1985 and 1991.  The examiner concluded 
that the Veteran's current right knee condition was not likely 
directly related to active duty military service.  However, an 
opinion was not provided as to whether the pre-existing right 
knee injury was aggravated in the Veteran's military service.  
Such an opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
orthopedic examination to determine whether 
any current right knee disability was 
aggravated in service.  The examiner should 
review the claims folder and note such review 
in the examination report or in an addendum.

The examiner should determine whether the 
pre-existing right knee disability underwent 
an increase in underlying disability in 
service and if so, whether such increase was 
result of the natural progression the 
disability.  

The examiner should provide a rationale for 
all opinions provided.  The rationale must 
take into account the Veteran's reports.  If 
the examiner discounts the Veteran's reports, 
the examiner should provide a reason for 
doing so.

If the examiner concludes that there is 
insufficient information to provide an 
opinion without resort to speculation, the 
examiner must provide a rationale for this 
conclusion and should state whether the 
inability to provide a definitive opinion was 
due to a need for further information (with 
said needed information identified) or 
because the limits of medical knowledge have 
been exhausted regarding the etiology of the 
Veteran's right knee condition.  The examiner 
should also state whether there is additional 
evidence that would permit the opinion to be 
made.

2.  The agency of original jurisdiction 
should review the examination report to 
ensure that it contains the information and 
opinions asked for in this remand.

3.  If the benefits sought on appeal remain 
denied, issue a supplemental statement of the 
case before the claims file is returned to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


